Nebraska Advance Sheets
	                           IN RE INTEREST OF MIAH S.	607
	                               Cite as 290 Neb. 607

                    In   re I nterest of Miah S., a child
                            under  18 years of age.
                         State of Nebraska, appellee,
                            v. M iah S., appellant.
                                     ___ N.W.2d ___

                          Filed April 3, 2015.    No. S-14-632.

 1.	 Motions to Suppress: Confessions: Constitutional Law: Miranda Rights:
      Appeal and Error. In reviewing a motion to suppress a confession based on
      the claimed involuntariness of the statement, including claims that it was pro-
      cured in violation of the safeguards established by the U.S. Supreme Court in
      Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966),
      an appellate court applies a two-part standard of review. With regard to his-
      torical facts, the appellate court reviews the trial court’s findings for clear error.
      Whether those facts suffice to meet the constitutional standards, however, is a
      question of law, which the appellate court reviews independently of the trial
      court’s determination.
 2.	 Miranda Rights. Miranda warnings, once given, are not to be accorded unlim-
      ited efficacy or perpetuity.
 3.	 Miranda Rights: Constitutional Law: Time. A suspect need not be advised of
      his or her constitutional rights more than once unless the time of warning and the
      time of subsequent interrogation are too remote in time from one another.
 4.	 Miranda Rights: Waiver. Courts must consider the totality of the circumstances
      with respect to a suspect’s waiver of his or her rights under Miranda v. Arizona,
      384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
  5.	 ____: ____. An initial Miranda warning and waiver continue to be valid, unless
      the circumstances change so seriously that the suspect’s answers no longer are
      voluntary, or unless the suspect no longer is making a knowing and intelligent
      relinquishment or abandonment of rights.
 6.	 Miranda Rights: Waiver: Constitutional Law. With respect to a juvenile’s
      waiver of his or her Miranda rights, a totality of the circumstances analysis man-
      dates inquiry into all the circumstances surrounding the interrogation, including
      an evaluation of the juvenile’s age, experience, education, background, and intel-
      ligence, and into whether he or she has the capacity to understand the warnings
      given to him or her, the nature of his or her Fifth Amendment rights, and the
      consequences of waiving those rights.
 7.	 Miranda Rights: Waiver. A valid Miranda waiver must be made with a full
      awareness of both the nature of the right being abandoned and the consequences
      of the decision to abandon it.
 8.	 Miranda Rights: Waiver: Time. In the determination whether a Miranda
      waiver was valid, the amount of time elapsed between the warning and the
      subsequent interrogation is not the only factor to be considered, but is a very
      relevant one.
    Nebraska Advance Sheets
608	290 NEBRASKA REPORTS


 9.	 Miranda Rights. The fact that a suspect indicates he or she still recalls his
     or her rights is a factor that tends to prove the initial Miranda warning is
     still effective.
10.	 ____. The purpose of the warnings in Miranda v. Arizona, 384 U.S. 436, 86 S.
     Ct. 1602, 16 L. Ed. 2d 694 (1966), were in part to guard against the inherently
     compelling pressures of the custodial interrogation.

  Appeal from the Separate Juvenile Court of Douglas County:
Christopher K elly, Judge. Affirmed.
      Joseph Kuehl for appellant.
  Donald W. Kleine, Douglas County Attorney, and Cortney
Wiresinger for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
      Heavican, C.J.
                      NATURE OF CASE
   Miah S., the juvenile defendant, was arrested for burglary.
Miah initially waived his Miranda rights1 and agreed to speak
to a detective. The next day, two different detectives went to
Miah’s home to interview him about additional burglaries in
the area. The detectives did not readvise Miah of his rights,
but did notify him that the warnings from the day before were
still in effect. Miah then admitted to being involved in other
burglaries and was eventually charged with seven additional
counts of burglary.
   At trial, Miah filed a motion to suppress the statements
made during the second encounter with law enforcement,
claiming they were obtained in violation of Miranda. The
trial court overruled the motion and subsequently adjudicated
Miah as being a minor within Neb. Rev. Stat. § 43-247(2)
(Supp. 2013).
   We find the juvenile court did not err in overruling the
motion to suppress and affirm the adjudication.

 1	
      See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694
      (1966).
                  Nebraska Advance Sheets
	                  IN RE INTEREST OF MIAH S.	609
	                      Cite as 290 Neb. 607

                        BACKGROUND
   Miah was arrested on November 18, 2013, along with four
other individuals after they were caught while allegedly bur-
glarizing a home. At the time of the arrest, Miah was 14 years
old and had no prior criminal history. The five individuals were
transported to central police headquarters in Omaha, Nebraska,
and were interviewed by detectives. Miah and another sus-
pect were interviewed by Det. Rosemary Henn. Det. Shawn
Loontjer interviewed two of the other suspects, and Det. Chris
Perchal interviewed the fifth suspect.
   Prior to questioning, Henn advised Miah of his rights under
Miranda by reading the standard Omaha Police Department
rights advisory form. Henn testified that Miah appeared to
understand his rights and that Miah stated he wished to speak
to her at that time. The interview lasted 45 minutes to an hour,
and at the end of the interview, Miah was booked for the bur-
glary. Miah was released to his home and placed on an elec-
tronic monitoring program.
   During their interrogations, two of the other suspects
admitted to participating in multiple burglaries. On the next
day, November 19, 2013, Loontjer and Perchal went to
Miah’s home to follow up on Miah’s possible participation
in the other burglaries. The record is silent as to exactly how
much time passed between the two interviews, but at oral
argument, counsel for Miah indicated that less than 24 hours
had passed.
   Miah’s mother answered the door, and Loontjer asked if they
could speak with Miah. Loontjer testified that Miah came into
the living room, “plopped down on the couch,” and appeared
“very aloof.” Loontjer sat approximately 2 feet away from
Miah on the couch, and Perchal stood in between the couch
and the front door. Miah’s mother was present for almost the
entire interview, and Loontjer described her as “an active par-
ticipant in the conversation.” Loontjer conducted the interview.
Perchal’s primary role was to take notes.
   Both detectives testified that Loontjer first confirmed with
Miah that he had been advised of his Miranda rights by Henn.
Loontjer then advised Miah that those rights were still in
    Nebraska Advance Sheets
610	290 NEBRASKA REPORTS



effect. According to the detectives, Miah told Loontjer that
“he was aware of [his rights] and did not need [the detectives]
to go over them again.” Miah admitted to the detectives that
he had participated in other break-ins and agreed to go along
with the detectives to point out where the break-ins occurred.
The detectives believed Miah’s mother gave consent for Miah
to go with the detectives. The detectives both testified that
they asked if Miah’s mother wished to accompany them, but
that she said she had to stay at the home to look after a child
in the house.
   Miah accompanied the detectives in the detectives’ car and
pointed out seven different locations of recent burglaries. Each
time, Miah told the detectives how entry was gained into the
residence, who participated, and what they took. For all seven
residences, Miah’s statements were corroborated by police
reports that were filed at the time of the burglaries. Miah was
then taken home. Both officers denied they had offered to be
lenient if Miah cooperated, threatened Miah with jail time if
he did not speak to them, or promised to talk to prosecutors
on Miah’s behalf if he cooperated. Miah was subsequently
charged with seven additional counts of burglary.
   At trial, Miah’s mother gave a different account of what
occurred during the encounter on November 19, 2013. She
testified that the issue of Miranda was never brought up dur-
ing the interview. Miah’s mother described Miah as “[s]cared,
nervous,” during the encounter with the detectives and stated
that Miah was “fidgety” and did not make eye contact with the
detectives. She also alleged that the detectives made several
threats to Miah about what would happen if he did not cooper-
ate, and also that the detectives offered to be lenient if Miah
would help them. Miah’s mother testified that the detectives
did not ever invite her to accompany Miah, but that she also
never asked if she could go along.
   There is very little in the record to indicate Miah’s level
of intelligence or comprehension ability. According to Miah’s
mother, Miah was in the ninth grade at the time of trial and
was receiving poor grades. Miah’s mother attributed Miah’s
poor grades to his lack of attendance at school. Miah has
never been diagnosed with any learning disability. Miah also
                   Nebraska Advance Sheets
	                   IN RE INTEREST OF MIAH S.	611
	                       Cite as 290 Neb. 607

had minimal, if any, experience with law enforcement prior to
his arrest.
   At trial, Miah filed a motion to suppress Miah’s statements
to law enforcement on November 19, 2013, claiming they were
obtained in violation of Miranda. A hearing was held, and the
juvenile court subsequently entered an order overruling Miah’s
motion to suppress. First, the juvenile court “assign[ed] par-
ticular credibility to the testimony of . . . Loontjer and Perchal
where said testimony is in conflict with that of the child’s
mother.” The juvenile court held that
      [w]hile the better practice would be to re-advise any
      suspect, particularly a child, of his or her Miranda Rights
      in a situation where a child is being re-interviewed by
      police, the Court finds that this is not a requirement,
      including where a suspect (including a child suspect)
      is reminded that the rights previously described to him/
      her continue to apply, and the suspect or child indi-
      cates understanding.
   The juvenile court went on to determine that Miah’s “state-
ments were freely, knowingly and voluntarily given under the
protocol of having been previously advised of his constitu-
tional rights, per Miranda.” The juvenile court also assumed
the interaction between Miah and the detectives was a custodial
interrogation, without ever explicitly addressing the issue in
the order or explaining what facts the juvenile court used to
reach that conclusion. By not specifically addressing that issue,
the State, in its brief, also appears to assume that the interac-
tion was a custodial interrogation.
   Miah appealed from the judgment of the juvenile court. In
his brief, Miah notes that the motion to suppress affected only
counts 2 through 8. Those charges stemmed from the state-
ments made on November 19, 2013, which Miah now seeks
to exclude. Consequently, count 1, which charged Miah with
the November 18 burglary, was not impacted by the motion
to suppress.

                ASSIGNMENT OF ERROR
   Miah assigns that the juvenile court erred in determining
that he made a knowing, voluntary, and intelligent waiver of
    Nebraska Advance Sheets
612	290 NEBRASKA REPORTS



his right to counsel and his privilege against self-incrimination
during the November 19, 2013, interrogation.

                    STANDARD OF REVIEW
   [1] In reviewing a motion to suppress a confession based on
the claimed involuntariness of the statement, including claims
that it was procured in violation of the safeguards established
by the U.S. Supreme Court in Miranda v. Arizona,2 an appel-
late court applies a two-part standard of review. With regard
to historical facts, we review the trial court’s findings for clear
error. Whether those facts suffice to meet the constitutional
standards, however, is a question of law, which we review
independently of the trial court’s determination.3

                           ANALYSIS
   Miah does not challenge the validity of the initial waiver
of his rights under Miranda or the statements he made to law
enforcement on November 18, 2013; therefore, we assume that
Miah’s initial waiver was valid. Nor does Miah challenge that
the juvenile court clearly erred in its findings of fact; therefore,
we must accept the facts as determined by the juvenile court.
By the same token, the State does not challenge the custodial
nature of the interrogation. Therefore, the sole issue before us
is whether the Miranda warnings given the previous day were
still fresh such that Miah could voluntarily and knowingly
waive his rights.
   [2,3] Miah assigns that the juvenile court erred in determin-
ing the Miranda warnings given on November 18, 2013, still
applied while Miah was being interrogated by the detectives
the next day. It is clear that “Miranda warnings, once given,
are not to be accorded unlimited efficacy or perpetuity.”4 But
at the same time, a suspect “need not be advised of his consti-
tutional rights more than once unless the time of warning and
the time of subsequent interrogation are too remote in time

 2	
      Id.
 3	
      State v. Juranek, 287 Neb. 846, 844 N.W.2d 791 (2014).
 4	
      United States v. Hopkins, 433 F.2d 1041, 1045 (5th Cir. 1970).
                         Nebraska Advance Sheets
	                         IN RE INTEREST OF MIAH S.	613
	                             Cite as 290 Neb. 607

from one another.”5 This is, however, the first occasion this
court has had to address the issue of under what circumstances
a readvisement would be necessary.
   [4] There is no fixed time limit as to how much time must
pass before the warnings are ineffective, because courts must
consider the totality of the circumstances with respect to a
suspect’s waiver of his or her rights under Miranda.6 The
U.S. Supreme Court confirmed this approach in Wyrick v.
Fields.7 In that case, the defendant was arrested on a rape
charge and requested a polygraph examination. Prior to the
polygraph examination, the defendant had waived his rights
to have his attorney present and to remain silent. At the con-
clusion of the test, the examiner informed the defendant that
the test revealed that the defendant had been deceitful. The
examiner asked if the defendant wished to explain the results.
The defendant then admitted to having sexual contact with the
victim, but claimed it was consensual. The defendant sought
to suppress these statements, but the trial court denied the
motion and the defendant was subsequently convicted. The
Eighth Circuit overturned his conviction and, citing Edwards
v. Arizona,8 held that although the defendant waived his right
to have counsel present during the polygraph examination,
the defendant had not waived that right during the post-
test interrogation.
   [5] The U.S. Supreme Court reversed the Eighth Circuit’s
decision, because the circuit court “did not examine the
‘totality of the circumstances,’ as Edwards requires.”9 There
was nothing to suggest that the completion of the test and
the defendant’s being asked to explain the results were

 5	
      State v. Davis, 261 Iowa 1351, 1354, 157 N.W.2d 907, 909 (1968).
 6	
      See State v. Goodwin, 278 Neb. 945, 774 N.W.2d 733 (2009). See, also,
      Upton v. State, 257 Ark. 424, 516 S.W.2d 904 (1974); Miller v. State, 337
      So. 2d 1360 (Ala. Crim. App. 1976).
 7	
      Wyrick v. Fields, 459 U.S. 42, 103 S. Ct. 394, 74 L. Ed. 2d 214 (1982).
 8	
      Edwards v. Arizona, 451 U.S. 477, 101 S. Ct. 1880, 68 L. Ed. 2d 378
      (1981).
 9	
      Wyrick, supra note 7, 459 U.S. at 47.
    Nebraska Advance Sheets
614	290 NEBRASKA REPORTS



significant enough occurrences to cause the defendant to
immediately forget his rights under Miranda or render his
statements involuntary. The Court held that the initial warn-
ing and waiver would still be valid, “unless the circumstances
changed so seriously that [the suspect’s] answers no longer
were voluntary, or unless [the suspect] no longer was making
a ‘knowing and intelligent relinquishment or abandonment’
of his rights.”10
   Because the analysis involves an examination of the total-
ity of the circumstances, the amount of time that elapsed
between the warning and subsequent interrogation is not the
sole dispositive factor in determining whether there has been a
violation of Miranda. We note the lack of consistency across
different jurisdictions in addressing this issue. For example,
some courts have required a readvisement of Miranda rights
after 4 hours,11 18 hours,12 2 days,13 and 3 days.14 While at the
same time, other courts have held that a readvisement was not
necessary after 5 hours,15 17 hours,16 2 days,17 3 days,18 and all
the way up to a week or more if law enforcement asks if the
suspect remembers his or her rights.19
   The analysis is dependent upon the facts of a particular
situation. We find it useful, as other courts have also done,
to enumerate the circumstances often relevant to the decision

10	
      Id.
11	
      People v. Sanchez, 88 Misc. 2d 929, 391 N.Y.S.2d 513 (N.Y. Sup. 1977).
12	
      U.S. v. Jones, 147 F. Supp. 2d 752 (E.D. Mich. 2001).
13	
      Franklin v. State, 6 Md. App. 572, 252 A.2d 487 (1969).
14	
      People v. Quirk, 129 Cal. App. 3d 618, 181 Cal. Rptr. 301 (1982).
15	
      Stumes v. Solem, 752 F.2d 317 (8th Cir. 1985).
16	
      State v. Myers, 345 A.2d 500 (Me. 1975).
17	
      Babcock v. State, 473 S.W.2d 941 (Tex. Crim. App. 1971).
18	
      Maguire v. United States, 396 F.2d 327 (9th Cir. 1968); Johnson v. State,
      56 Ala. App. 583, 324 So. 2d 298 (1975).
19	
      Martin v. Wainwright, 770 F.2d 918 (11th Cir. 1985), modified on denial of
      rehearing 781 F.2d 185 (11th Cir. 1986); Biddy v. Diamond, 516 F.2d 118
      (5th Cir. 1975).
                        Nebraska Advance Sheets
	                         IN RE INTEREST OF MIAH S.	615
	                             Cite as 290 Neb. 607

of whether a Miranda warning has gone stale. The factors
adopted by the North Carolina Supreme Court seem particu-
larly useful:
      (1) the length of time between the giving of the first warn-
      ings and the subsequent interrogation. . . ; (2) whether the
      warnings and the subsequent interrogation were given
      in the same or different places . . . ; (3) whether the
      warnings were given and the subsequent interrogation
      conducted by the same or different officers . . . ; (4) the
      extent to which the subsequent statement differed from
      any previous statements . . . ; (5) the apparent intellectual
      and emotional state of the suspect.20
Other jurisdictions have applied similar factors in the case of
juvenile suspects.21 These factors are simply meant to provide
guidance; a court’s analysis need not be limited only to these
factors. As discussed earlier and as Wyrick22 makes clear, we
are to consider the totality of the circumstances.
   [6] For example, in the case at bar, the suspect’s age and
relative inexperience with law enforcement are particularly
relevant considerations. Indeed, the U.S. Supreme Court has
held that the totality of the circumstances analysis “man-
dates . . . inquiry into all the circumstances surrounding the
interrogation,” including an “evaluation of the juvenile’s age,
experience, education, background, and intelligence, and into
whether he has the capacity to understand the warnings given
him, the nature of his Fifth Amendment rights, and the conse-
quences of waiving those rights.”23 This court has previously
applied the totality of the circumstances approach in the case
of a 14-year-old’s waiver of his Miranda rights, adding that

20	
      State v. McZorn, 288 N.C. 417, 434, 219 S.E.2d 201, 212 (1975), judgment
      vacated in part 428 U.S. 904, 96 S. Ct. 3210, 49 L. Ed. 2d 1210 (1976).
      See, also, State v. DeWeese, 213 W. Va. 339, 582 S.E.2d 786 (2003).
21	
      See In re Kevin K., 299 Conn. 107, 7 A.3d 898 (2010).
22	
      Wyrick, supra note 7.
23	
      Fare v. Michael C., 442 U.S. 707, 725, 99 S. Ct. 2560, 61 L. Ed. 2d 197
      (1979).
    Nebraska Advance Sheets
616	290 NEBRASKA REPORTS



we must “necessarily exercise[] ‘special caution’ with respect
to juveniles.”24
   [7] A valid Miranda waiver must be “made with a full
awareness [of] both . . . the nature of the right being aban-
doned and the consequences of the decision to abandon it.”25
We acknowledge the growing body of research suggesting
that many of those in Miah’s age group may not be able to
adequately comprehend the warnings and provide a meaning-
ful waiver of those rights.26 In most cases, however, the age of
a suspect is not enough on its own to render a waiver invalid
under the totality of the circumstances test. We must con-
sider Miah’s actual intellectual capabilities and experience and
weigh that against the other circumstances of the case.
   The record in this case is left wanting with regard to Miah’s
intelligence level or exactly what he understood he was waiv-
ing. We are aware that Miah had no previous experience with
law enforcement. Miah’s mother also testified that Miah had
poor grades in school, but explained that it was “because he
skipped a lot [of classes] in the first quarter.” But Miah has
also never been diagnosed with any type of learning disability.
Miah’s age, level of education, and lack of experience must
factor into our analysis, but the circumstances of this case are
not such that Miah’s age, intelligence, and experience would
overwhelmingly outweigh all other factors.
   [8] As previously discussed, although the amount of time
that elapsed between the warning and the subsequent inter-
rogation is not the only factor to be considered, it is certainly
a very relevant one. The record is also silent on precisely
how much time passed between the first and second inter-
rogations. Miah’s attorney stated at oral argument that the
attorney believed the time lapse to be less than 24 hours. Even
assuming 24 hours elapsed, or even slightly longer, it appears
that that length of time is not clearly excessive across many

24	
      Goodwin, supra note 6, 278 Neb. at 958, 774 N.W.2d at 744 (quoting In re
      Gault, 387 U.S. 1, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967)).
25	
      Goodwin, supra note 6, 278 Neb. at 956, 774 N.W.2d at 743.
26	
      See, e.g., Barry C. Feld, Police Interrogation of Juveniles: An Empirical
      Study of Policy and Practice, 97 J. Crim. L. & Criminology 219 (2006).
                        Nebraska Advance Sheets
	                         IN RE INTEREST OF MIAH S.	617
	                             Cite as 290 Neb. 607

jurisdictions. Several courts have found warnings to still be
effective after longer time lapses.27 Of course, in some situa­
tions, other factors may still render Miranda warnings stale
after a 1-day lapse.
   [9] Perhaps one of the most critical factors to this case is
that during the second interrogation, the detective asked Miah
if he had been given the warnings the day before, asked if
Miah still recalled the warnings, and also offered to repeat the
warnings if Miah wished. We cannot overlook the fact that
Miah indicated he understood his rights and did not request
the detectives to repeat them. Numerous courts have cited the
fact that the suspect indicated he or she still recalls his or her
rights as a factor that tends to prove the initial Miranda warn-
ing was still effective.28 The fact that a suspect indicates he or
she remembers the Miranda warnings and understands that the
warnings still apply is a strong factor in favor of finding that
the Miranda warnings were still fresh.
   [10] Other factors in this case also suggest that the Miranda
warnings were still fresh. We note that the second interroga-
tion occurred in a much less intimidating environment than the
initial interrogation. The purpose of the warnings in Miranda
were in part to guard against the “inherently compelling pres-
sures” of the custodial interrogation.29 In particular, the Court
also recognized the extent to which being in a police station
adds to that compulsion.30
   In the present case, the first interrogation and initial waiver
occurred at the police station without another adult present.
By contrast, the second interrogation occurred in Miah’s living
room with his mother present. Additionally, even though dif-
ferent detectives questioned Miah the second time, the detec-
tives were from the same department and questioned Miah
about burglaries related to the one for which he had already

27	
      See cases cited supra notes 16-18.
28	
      See, U.S. v. Nguyen, 608 F.3d 368 (8th Cir. 2010); State v. Dixon, 107
      Ariz. 415, 489 P.2d 225 (1971); State v. Smith, 90 So. 3d 1114 (La. App.
      2012).
29	
      Miranda, supra note 1, 384 U.S. at 467.
30	
      Miranda, supra note 1.
    Nebraska Advance Sheets
618	290 NEBRASKA REPORTS



been booked the day before. There is less risk of confusion in
this type of situation than there would be if the suspect was
being questioned by officials from a different agency or about
completely different crimes.
   As explained above, with respect to a juvenile’s waiver
of his or her Miranda rights, we consider the totality of the
circumstances.31 Ultimately, the facts that the initial waiver
occurred less than 24 hours beforehand, that the second detec-
tive checked that the warnings had been given and asked
whether Miah wished for them to be repeated, that the second
interrogation occurred primarily in Miah’s living room with
his mother present, and that Miah was questioned about crimes
related to the first interrogation, lead us to the conclusion that
the Miranda warnings were not stale.
   Taking into account that “the age, education, and intelli-
gence of an accused are included within the totality of circum-
stances which a court must assess in determining whether there
has been a knowing and voluntary waiver,”32 we do not believe
that the “circumstances changed so seriously” between the ini-
tial warning, the effect of which Miah does not contest, and the
subsequent interrogation that Miah was “no longer . . . making
a ‘knowing and intelligent relinquishment or abandonment’ of
his rights.”33 The juvenile court did not err in overruling Miah’s
motion to suppress.
                           CONCLUSION
      The adjudication of the juvenile court is affirmed.
                                                        Affirmed.

31	
      Goodwin, supra note 6.
32	
      Id. at 958, 774 N.W.2d at 744.
33	
      Wyrick, supra note 7, 459 U.S. at 47.